         Case 2:20-cv-00410-RB-LF Document 7 Filed 06/02/20 Page 1 of 1



                            IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

THOMAS ROUSSEAU,

               Plaintiff,

v.                                                                    2:20-cv-00410-RB-LF

ANDREW M. SAUL,
Commissioner of Social Security Administration,

               Defendant.

                   ORDER ADOPTING MAGISTRATE JUDGE’S
              PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER comes before Magistrate Judge Laura Fashing’s Proposed Findings and

Recommended Disposition filed on May 12, 2017. (Doc. 6.) The proposed findings notified the

parties of their ability to file objections within 14 days and that failure to do so waived appellate

review. (Id. at 3.) To date, the parties have not filed any objections and there is nothing in the

record indicating that the proposed findings were not delivered.

       THEREFORE,

       IT IS ORDERED,

       1.      The Magistrate Judge’s Proposed Findings and Recommended Disposition (Doc.
               6) are ADOPTED; Mr. Rousseau’s motion to proceed IFP is DENIED; and

       2.      Mr. Rousseau must pay the filing fee no later than June 14, 2020.




                                               ________________________________
                                               ROBERT C. BRACK
                                               SENIOR U.S. DISTRICT JUDGE
